DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This non-final office action is in response to the Patent Application filed on 15 June 2017.  Claims 1-20 are pending and considered below.         

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10685380, claims 1-20 of US Patent No. 10621621, and claims 1-22 of US Patent No. 10521822.  Although the claims at issue are not identical, they are not patentably distinct from each other because each of the inventions claims a similar or a related variant of the instant claims of receiving a definition of a geographical zone; calculating at least two vectors of propagation to be tracked within the geographical zone, wherein calculating the at least two vectors of propagation to be tracked within the geographical zone comprises: determining a first vector of propagation to qualify a mobile computing device tracked within the geographical zone, and determining a second vector of propagation to qualify the mobile computing device tracked within the geographical zone; establishing content to be transmitted to consumers within the geographical zone, wherein establishing the content to be transmitted to the consumers within the geographical zone comprises: receiving a first content associated with the first vector, and receiving a second content associated with the second vector; and qualifying a consumer associated with the mobile computing device for the content, wherein qualifying the consumer associated with the mobile computing device comprises qualifying the consumer based on a comparison a direction of travel of the mobile computing device associated with the consumer with at least one of the following: the first vector of propagation, and the second vector of propagation.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 17 as recited claims “wherein receiving the second content comprises receiving the second content associated with the second side of the billboard,” however the written description does not include any disclosures related to providing content to a user related to a second side of a billboard.  Examiner is guided by written description paragraphs [116], [117], and 118] which specifically preclude the provision of content to a user in accordance with the billboard display on the second side of a billboard, that is, the side facing away from the direction of travel.  Thus Claim 17 is not supported by any disclosures which support Applicant’s possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Applicant’s independent method claim 1 is silent as to where the computer implementation takes place, that is, which specific steps are performed by a computer or processor or equivalent, thus creating indefiniteness because of a lack of clarity as to where the computer implementation takes place, and also raises a metes and bounds issue regarding the extent of the claimed limitation.  
See, the attached decision of the Board of Patent Appeals and Interferences, Informative Opinion, Ex Parte, Lars Langmeyr et al.

Claim Objections
Claim 19 is objected to because of the following informalities:  The limitation of claim 19 includes the language, “wherein qualifying the consumer based on the comparison the direction of travel of the mobile computing device associated with the consumer comprises determining that the consumer is traveling was from second side of the billboard.  The bold text regions indicate portions of the claim that are unclear likely as the result of typographical or grammatical errors.  Appropriate correction is required.  For purposes of examination, the Examiner interprets the claim to claim the determination that a consumer is traveling away from the second side of a billboard.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zavesky et al. (20180114251).

Claim 1:	Zavesky discloses a method comprising: 
receiving a definition of a geographical zone ([22 “spatial processor configured to receive mobility information related to a number of vehicles, including vehicles within a region or area including the digital billboard 122. The mobility information can include, e.g., a location, position, bearing, motion or some other spatial reference related to the location or position for each vehicle,” 23]); 
calculating at least two vectors of propagation to be tracked within the geographical zone, wherein calculating the at least two vectors of propagation to be tracked within the geographical zone comprises ([40 “spatial information, including one or more trajectories, e.g., a first trajectory 213a, of the eastbound vehicles 206a and a second trajectory 213b of the westbound vehicles,” 41, Figs. 2, 9B, 9C]): 
determining a first vector of propagation to qualify a mobile computing device tracked within the geographical zone, and determining a second vector of propagation to qualify the mobile computing device tracked within the geographical zone ([40 “one or more trajectories, e.g., a first trajectory 213a, of the eastbound vehicles,”; 
establishing content to be transmitted to consumers within the geographical zone, ([44 “audience members and media content can be identified and displayed while vehicle and its drives and/or passengers pass within the exposure region 210 of the digital billboard,” 58 “directed advertising or marketing material can be presented through the vehicles various on-board systems. In one example, the radio can simply be instructed to present the directed advertising or marketing material. In other embodiments, audio and/or video content can be displayed through an on-board display,” 59]) wherein establishing the content to be transmitted to the consumers within the geographical zone comprises: 
receiving a first content associated with the first vector ([46 “signaling element 942 can exemplary be directed at a 65-90 degree viewable area, signaling element 944 can be directed at a 45-60 degree viewable area, and signaling element 946 can be directed at a 0-45 degree viewable area,” 49 “targeted code area 1014 can be a simple code that can be read by equipment of a vehicle. In another embodiment, the targeted code areas can include content that can be observed by the equipment of the vehicle and be replayed to the occupants of the vehicle as exemplarily directed, whether to the driver or passenger. Thus, each targeted code area 1012, 1016, 1018, and 1020 contains some observable media content that can be replayed in the vehicle,”]), and 
receiving a second content associated with the second vector ([46 “signaling element 942 can exemplary be directed at a 65-90 degree viewable area, signaling element 944 can be directed at a 45-60 degree viewable area, and signaling element 946 can be directed at a 0-45 degree viewable area,” 49 “targeted code area 1014 can be a simple code that can be read by equipment of a vehicle. In another embodiment, the targeted code areas can include content that can be observed by the equipment of the vehicle and be replayed to the occupants of the vehicle as exemplarily directed, whether to the driver or passenger. Thus, each targeted code area 1012, 1016, 1018, and 1020 contains some observable media content that can be replayed in the vehicle,”]) ; and 
qualifying a consumer associated with the mobile computing device for the content, wherein qualifying the consumer associated with the mobile computing device comprises qualifying the consumer based on a comparison a direction of travel of the mobile computing device associated with the consumer ([25, 36 “targeted billboard 202 includes a display screen that is facing west, to provide messages and/or advertisements to eastbound traffic 206a along the eastbound roadway segment,”]) with at least one of the following: 
the first vector of propagation ([46, 47]), and the second vector of propagation ([46, 47]).  

Claim 2:	Zavesky discloses the method of claim 1, and Zavesky further discloses defining a target audience profile for the geographical zone ([25, 27, 28, 29]).  

Claim 3	Zavesky discloses the method of claim 2, and Zavesky further discloses subdividing the target audience profile based on at least one of the following: 
the first vector of propagation of the mobile computing device tracked within the geographical zone ([26 “individual profiles 112 can include information in the form of individual profiles. The individual profiles can include one or more pieces of information entered by corresponding users of the vehicles, including those vehicles reported by the camera system,” 28 “individualized directed advertising or marketing material can be provided to each target vehicle or driver/passenger for the targeted vehicle according to a determined or otherwise estimated profile for that vehicle or driver/passenger,”]), and 
the second vector of propagation of the mobile computing device tracked within the geographical zone ([26, 28]), 
wherein the mobile computing device is associated with a member of the target audience profile ([26, 28, 38 “mobile service provider tower 215, e.g., a mobile cellular radio communications tower 215. The cell tower 215 can be in wireless communication with mobile communication devices in one or more of the cars 208, 212 in the roadway segments 204a, 204b proximate to the digital billboard,”]).  

Claim 4:	Zavesky discloses the method of claim 1, and Zavesky further discloses calculating the direction of travel of the mobile computing device in the geographical zone ([39 “camera system 102 and audience detector 106 of FIG. 1 can be utilized to determine trajectories for the cars 208. The term trajectory, as used herein, can include one or more of position, e.g., geo-coordinates, direction, e.g., compass bearing, and motion,” 40, 41]).  

Claim 5:	Zavesky discloses the method of claim 4, and Zavesky further discloses wherein calculating the direction of travel of the mobile computing device in the geographical zone comprises: 
receiving a first location of the mobile computing device within the geographical zone ([39 “Motion can include one or more of speed, velocity, acceleration, and deceleration. In some embodiments, motion aspects of the trajectory can be determined according to two or more position updates,”]), 
receiving a second location of the mobile computing device within the geographical zone ([39]), and 
comparing the first location with the second location to ascertain the direction of travel of the mobile computing device ([39, 40 “audience detector 220 receives spatial information, including one or more trajectories, e.g., a first trajectory 213a, of the eastbound vehicles 206a and a second trajectory 213b of the westbound vehicles,”]).  

Claim 6:	Zavesky discloses the method of claim 1, and Zavesky further discloses wherein qualifying the consumer associated with the mobile computing device for the content comprises attributing the first content with the consumer when the first vector associated with the first content corresponds to the direction of travel of the mobile computing device associated with the consumer ([40 “audience detector 220 receives spatial information, including one or more trajectories, e.g., a first trajectory 213a, of the eastbound vehicles 206a and a second trajectory 213b of the westbound vehicles,” 41 “audience detector 220 may receive trajectories for cars 208 within a proximity of the digital billboard 202 and/or at distances remote from the digital billboard. The audience detector 220 can be configured to process the trajectories,” 48 “each targeted code area 1012, 1014, 1016, 1018, and 1020 can provide a unique directed advertising or marketing materials for different audiences,”]). 

Claim 7:	Zavesky discloses the method of claim 1, and Zavesky further discloses wherein qualifying the consumer associated with the mobile computing device for the content comprises attributing the second content with the consumer when the second vector associated with the second content corresponds to the direction of travel of the mobile computing device associated with the consumer ([40 “audience detector 220 receives spatial information, including one or more trajectories, e.g., a first trajectory 213a, of the eastbound vehicles 206a and a second trajectory 213b of the westbound vehicles,” 41 “audience detector 220 may receive trajectories for cars 208 within a proximity of the digital billboard 202 and/or at distances remote from the digital billboard. The audience detector 220 can be configured to process the trajectories,” 48 “each targeted code area 1012, 1014, 1016, 1018, and 1020 can provide a unique directed advertising or marketing materials for different audiences,”]).  Examiner Note: Examiner, under a broadest reasonable interpretation, interprets the determination of multiple audience members and mobile devices, as well as determining the targeting and delivery of multiple targeted zone content materials to multiple devices, to disclose attributing second content corresponding to vehicles traveling on second vectors.

Claim 8:	Zavesky discloses the method of claim 1, and Zavesky further discloses causing a transmission of the first content to the consumer when the first vector associated with the first content corresponds to the direction of travel of the mobile computing device associated with the consumer ([40, 41]).  

Claim 9:	Zavesky discloses the method of claim 1, and Zavesky further discloses causing a transmission of the second content to the consumer when the second vector associated with the second content corresponds to the direction of travel of the mobile computing device associated with the consumer ([40, 41]).  

Claim 10:	Zavesky discloses the method of claim 1, and Zavesky further discloses wherein qualifying the consumer associated with the mobile computing device for the content further comprises assessing a profile associated with the consumer ([25, 26, 27, 28, 29]).  

Claim 11:	Zavesky discloses the method of claim 10, and Zavesky further discloses wherein assessing the profile associated with the consumer comprises assessing a demographic of the consumer ([27]).  

Claim 12:	Zavesky discloses the method of claim 1, and Zavesky further discloses wherein establishing content to be transmitted to the consumers within the geographical zone comprises establishing an advertisement to be transmitted to the consumers ([18 “targeted billboard can provide a second set of directed advertising or marketing material to target vehicles,” 19, 42, 43]).  

Claim 13:	Zavesky discloses the method of claim 1, and Zavesky further discloses wherein receiving the definition of the geographical zone comprises receiving a location of a billboard ([23 “exposure region,” 24]).  

Claim 14:	Zavesky discloses the method of claim 13, and Zavesky further discloses wherein calculating the at least two vectors of propagation to be tracked within the geographical zone comprises establishing the second vector relative to a first side of the billboard ([45-47]).  

Claim 15:	Zavesky discloses the method of claim 13, and Zavesky further discloses wherein calculating the at least two vectors of propagation to be tracked within the geographical zone comprises establishing the second vector relative to a second side of the billboard ([36 “display screen that is facing west, to provide messages and/or advertisements to eastbound traffic 206a along the eastbound roadway segment 204a. In the illustrative example, seventeen cars 208a, 208b are on the eastbound segment of roadway,” 37 “Vehicles on the eastbound lanes 204a that fall outside of the exposure region 210 are not considered to be within the audience of users. Likewise, vehicles on the westbound lanes 204b fall inside of the exposure region 210 of the digital display 202, but are not considered as their westbound trajectories indicate they are driving away from the display,” 40 “audience detector 220 receives spatial information, including one or more trajectories, e.g., a first trajectory 213a, of the eastbound vehicles 206a and a second trajectory 213b of the westbound vehicles,” 45-47]). Examiner Note: Examiner, under a broadest reasonable interpretation, interprets Zavesky’s disclosures related to the determination of the direction of travel of a vehicle relative to each facing side of a billboard to disclose calculating at least two vectors of propagation because each vehicle’s motion and vector relative to each side of a billboard is determined and used to provide content.

Claim 16:	Zavesky discloses the method of claim 14, and Zavesky further discloses wherein receiving the first content comprises receiving the first content associated with the first side of the billboard ([41 “audience detector 220 determines which of the cars 208 within the exposure region 210 and traveling eastbound, can be exposed to any messages and/or advertisements presented at the digital billboard,” 49, 58]).  

Claim 17:	Zavesky discloses the method of claim 14, and Zavesky further discloses wherein receiving the second content comprises receiving the second content associated with the second side of the billboard ([36 “targeted billboard 202 includes a display screen that is facing west, to provide messages and/or advertisements to eastbound traffic 206a along the eastbound roadway segment,” 37 “vehicles on the westbound lanes 204b fall inside of the exposure region 210 of the digital display 202, but are not considered as their westbound trajectories indicate they are driving away from the display,” 39, 40 “first trajectory 213a, of the eastbound vehicles 206a and a second trajectory 213b of the westbound vehicles 206b. The trajectories are illustrated as vectors with arrows indicating direction and sizes corresponding to magnitude,” 41]). Examiner Note: Examiner, under a broadest reasonable interpretation, interprets Zavsky’s disclosures related to determining the directional vectors of vehicles relevant to a billboard (i.e., east and west) and the provision of content to a vehicle accordingly, to be appreciated by a person of skill in the art to encompass the provision of second content associated with the second side of a billboard.

Claim 18:	Zavesky discloses the method of claim 16, and Zavesky further discloses wherein qualifying the consumer based on the comparison the direction of travel of the mobile computing device associated with the consumer comprises determining that the consumer is traveling towards the first side of the billboard ([41 “audience detector 220 determines which of the cars 208 within the exposure region 210 and traveling eastbound, can be exposed to any messages and/or advertisements presented at the digital billboard,” 49, 58]).  

Claim 19:	Zavesky discloses the method of claim 16, and Zavesky further discloses wherein qualifying the consumer based on the comparison the direction of travel of the mobile computing device associated with the consumer comprises determining that the consumer is traveling was from second side of the billboard ([36 “targeted billboard 202 includes a display screen that is facing west, to provide messages and/or advertisements to eastbound traffic 206a along the eastbound roadway segment,” 37 “vehicles on the westbound lanes 204b fall inside of the exposure region 210 of the digital display 202, but are not considered as their westbound trajectories indicate they are driving away from the display,” 39, 40 “first trajectory 213a, of the eastbound vehicles 206a and a second trajectory 213b of the westbound vehicles 206b. The trajectories are illustrated as vectors with arrows indicating direction and sizes corresponding to magnitude,” 41]). Examiner Note: Examiner, under a broadest reasonable interpretation, interprets Zavsky’s disclosures related to determining the directional vectors of vehicles relevant to a billboard (i.e., east and west) and the provision of content to a vehicle accordingly, to be appreciated by a person of skill in the art to encompass the provision of second content associated with the second side of a billboard..  

Claim 20:	Zavesky discloses the method of claim 1, and Zavesky further discloses transmitting data to a vehicle associated with the mobile computing device ([45, 56, 58]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Please see attached References Cited form 892
See Ellenby et al. (20180365266)
See Haff (20130013414)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Stoltenberg whose telephone number is (571) 270-3472. 
The examiner can normally be reached on Monday-Friday 8:30AM to 5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf, can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300, or the examiner’s direct fax phone number is 571 270 4472.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682